Citation Nr: 1416941	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as a right leg disability.

2.  Entitlement to service connection for a left knee disability, claimed as a left leg disability.

3.  Entitlement to service connection for a right foot disability, to include residuals of a right tibial stress fracture.

4.  Entitlement to service connection for a left foot disability, to include residuals of a left tibial stress fracture.

5.  Entitlement to service connection for residuals of ear surgery, to include bilateral hearing loss.  

6.  Entitlement to service connection for a psychiatric disorder.  

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of April 2010 of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection.  

The issues have been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For various reasons, each of the Veteran's claims must be remanded.

First, with respect to his claims for service connection for bilateral knee and foot disabilities, in the Veteran's September 2010 VA examination, the examiner stated that the Veteran was receiving treatment at the VA for his claimed disabilities.  Records of this treatment have not been obtained; on remand, these must be associated with his claim folder.

With specific respect to his claims for service connection for residuals of bilateral tibial stress fractures, the conclusion of the September 2010 VA examiner is inadequate; a new examination is warranted.  

Next, with respect to the Veteran's claim for service connection for residuals of ear surgery, February 1992 medical board proceedings note that he underwent "a partial ossicular reconstruction in May 1991" at the Orlando, Florida, Naval Hospital.  Records of this surgery have not been obtained, and an attempt to obtain them must be undertaken.  

Further, though the Veteran reported for an examination in September 2010, the examiner did not record any test results, noting that the Veteran's results were "inconsistent" and "do not appear to reflect the Veteran's maximal effort."  A new examination should be scheduled to determine the nature and etiology of the Veteran's claimed hearing loss and any other disability from which he may suffer.

Finally, with respect to the Veteran's claim for service connection for a psychiatric disorder, it is not clear from what psychiatric disorder the Veteran currently suffers.  A September 2010 VA examination diagnosed the Veteran as suffering from PTSD based on his reports of suffering from extreme ridicule while aboard the U.S.S. America.  A private examiner in January 2014 diagnosed the Veteran as suffering from major depressive disorder, moderate, with paranoid features.  This private examination also stated that the Veteran contended that he was the victim of an in-service sexual assault.

Given these differing diagnoses, a new VA examination is needed to determine the Veteran's current diagnosis and symptomatology, as well as the etiology of any diagnosed psychiatric disorder.  

Further, as the Veteran alleges both in-service personal and sexual assaults, he must be provided additional notice, and his service personnel records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice on how claims for psychiatric disorders based on in-service personal and sexual assaults may be substantiated.  

2.  Obtain the Veteran's service personnel records and associate them with his claim file.

3.  Obtain the Veteran's complete VA treatment records and associate them with his claim file.

4.  Seek to obtain any records of the Veteran's May 1991 ear surgery performed at the Orlando Naval Hospital, to include requesting such records directly from the facility itself.  All attempts to obtain these records must be documented in the claim file.  If the records cannot be obtained, then a formal finding of unaviailability must be made on the record.

5.  After completion of the above ordered development, schedule the Veteran for a VA joints examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a)  From what, if any, bilateral foot or ankle disabilities does the Veteran currently suffer?

b)  Is it at least as likely as not (a degree of probability of 50 percent or more) that any identified disability of the feet or ankles is related to the Veteran's active service, including his history of in-service bilateral tibial stress fractures?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA examination by an appropriate medical professional (but not by the examiner who performed the September 2010 VA examination) to determine his current level of hearing loss and whether he suffers from any other residuals of in-service ear surgery.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examination must include an audiogram documenting the Veteran's current hearing acuity.  The examiner is also to answer the following questions:

a)  Does the Veteran suffer from any hearing or ear disability other than bilateral hearing loss?

b)  Is it at least as likely as not that any identified hearing or ear disability is related to the Veteran's active service, including his May 1991 ear surgery?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional, but not the examiner who performed the September 2010 examination.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?  In answering this question, the examiner must address the September 2010 VA examination that diagnosed the Veteran as suffering from PTSD and the January 2014 private examination that diagnosed the Veteran as suffering from major depressive disorder. 

b)  Is it at least as likely as not (a degree of probability of 50 percent or higher) that any identified psychiatric disorder had its onset in service or is otherwise related to the Veteran's active service, including his claimed in-service sexual assault?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



